Case 1:19-cv-02518-VEC Document 29 Filed 06/17/19 Page 1 of 2

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

Golden Goose Deluxe Brand
d/b/a Golden Goose SpA

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GOLDEN GOOSE DELUXE BRAND d/b/a
GOLDEN GOOSE SPA,
Plaintiff

V.
CIVIL ACTION No.
AIERBUSHE, et al., 19-cy-2518 (VEC)

Defendants

 

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)G) of the Federal Rules of Civil Procedure,
Plaintiff Golden Goose Deluxe Brand d/b/a Golden Goose SPA (“Golden Goose” or “Plaintiff”),
by their undersigned attorneys, hereby give notice of dismissal of all claims against Defendant
The global village Business Company in the above-captioned action, without prejudice, and with

each party to bear its own attorneys’ fees, costs and expenses.
Case 1:19-cv-02518-VEC Document 29 Filed 06/17/19 Page 2 of 2

Dated: June 13, 2019

It is so ORDERED.

Signed at New York, NY on

Respectfully submitted,

BY:

—, 2019.

EPSTEIN DRANGEL LLP

Brieanne Sctily-(BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42" Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorney for Plaintiff

Golden Goose Deluxe Brand
d/b/a Golden Goose SpA

 

Judge Valerie E. Caproni
United States District Judge
